Filed 8/23/22 Hinga v. Martinez CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


NICHOLAS HINGA,                                                        B317397

         Plaintiff and Respondent,                                     (Los Angeles County
                                                                       Super. Ct. No. 19STCV33982)
         v.

OZ DAVID MARTINEZ,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County. Richard L. Fruin, Jr., Judge. Reversed.

    Law Office of Kenneth I. Gross & Associates and
Thomas D. Shambaugh for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.
                   ______________________________
       Defendant and appellant Oz David Martinez appeals from
a trial court order denying his motion to vacate the default
judgment entered against him and in favor of plaintiff and
respondent Nicholas Hinga. Defendant argues that the trial
court erroneously awarded plaintiff monetary damages when his
complaint only sought to quiet title. We agree. Accordingly, we
reverse the trial court’s order denying defendant’s motion to
vacate the default judgment.
        FACTUAL AND PROCEDURAL BACKGROUND
       In September 2019, plaintiff filed a verified complaint
against defendant and others asserting one cause of action:
Quiet title to real property. Within that cause of action, plaintiff
alleges in one paragraph that he is owed $69,722. Attached to
the complaint is a mechanic’s lien dated June 28, 2019, recorded
by plaintiff; plaintiff claims he is owed $69,722 for work
performed on the property. But, the complaint does not request
monetary damages; rather, the prayer for relief solely requests
orders and a determination that he is the rightful holder of title
to the property.
       On April 28, 2020, plaintiff requested and obtained
defendant’s default. Notably, the request for entry of default
form does not set forth any sums due in the section titled
“Judgment to be Entered.”
       Following a default prove-up hearing on September 15,
2020, the trial court entered judgment in favor of plaintiff and
against defendant in the amount of $70,157.
       On September 21, 2021, defendant filed a motion to vacate
the judgment. He argued that the default judgment was void
because the complaint only sought to quiet title and did not
include a request for monetary damages. After entertaining oral




                                  2
argument, the trial court denied the motion. Relying upon Sass
v. Cohen (2019) 32 Cal.App.5th 1032, the trial court noted that
the caption of the complaint is not determinative and plaintiff
alleged that he was owed $69,722. Thus, his complaint
sufficiently put defendant on notice of the damages sought.
       Defendant’s timely appeal ensued.
                            DISCUSSION
I. Standard of review and relevant law
       California Code of Civil Procedure, “[s]ection 580,
subdivision (a), limits a trial court’s jurisdiction to grant relief on
a default judgment to the amount stated in the complaint.
[Citations.] The amount of the default judgment ‘cannot exceed
that demanded in the complaint.’” (Dhawan v. Biring (2015)
241 Cal.App.4th 963, 968.) “The primary purpose of this section
is to insure that defendants in cases which involve a default
judgment have adequate notice of the judgments that may be
taken against them. [Citation.] ‘If a judgment other than that
which is demanded is taken against him, [the defendant] has
been deprived of his day in court—a right to a hearing on the
matter adjudicated.’ [Citations.]” (Becker v. S.P.V. Construction
Co. (1980) 27 Cal.3d 489, 493; see also Finney v. Gomez (2003)
111 Cal.App.4th 527, 534–537 [due process requires notice to the
defaulting defendant of both the type and amount of relief
sought].)
       “[A] default judgment rendered in violation of [Code of Civil
Procedure] section 580 is void . . . because it is beyond the court’s
jurisdiction to enter such a judgment.” (Dhawan v. Biring, supra,
241 Cal.App.4th at p. 974.) “The issue of whether a judgment is
void on its face is a question of law, which we review de novo.




                                   3
[Citations.]” (Calvert v. Al Binali (2018) 29 Cal.App.5th 954,
961.)
II. Analysis
       Applying these legal principles, we conclude that the trial
court erred in denying defendant’s motion to vacate the default
judgment. Even though the complaint did not demand any
monetary damages from defendant, the trial court awarded
plaintiff monetary damages. This was error. “Where no amount
of damages is demanded any amount awarded is by definition
greater than the amount demanded.” (Falahati v. Kondo (2005)
127 Cal.App.4th 823, 830–831.)
       Admittedly, plaintiff alleges in one paragraph that he is
owed $69,722. This allegation is insufficient. While “[d]emands
for relief may be made in any part of the complaint, not just in
the prayer for relief . . . they must be demands for relief;
‘allegations of fact which [happen to] include numbers’ will not
count. [Citation.]” (Sass v. Cohen, supra, 32 Cal.App.5th at
p. 1046.) Fairly reading the entire complaint (In re Application of
Pappas (1922) 57 Cal.App. 438, 441 [“the entire complaint must
be examined and it must be interpreted in the light of all of its
allegations”]), plaintiff’s allegation (even with the supporting
copy of a mechanic’s lien), made almost in passing, is insufficient
to put defendant on notice that plaintiff was actually seeking a
judgment of monetary damages in that amount, particularly
because the complaint does not allege a cause of action to support
an award of monetary damages.
       In denying defendant’s motion to vacate, the trial court
relied upon Sass v. Cohen, supra, 32 Cal.App.5th at pages 1041–
1042. That case is readily distinguishable. In that case, the
plaintiff alleged seven causes of action against the defendant,




                                 4
including a request for an accounting and claims for breach of
contract, fraud, and fraudulent transfer. (Sass v. Cohen, supra,
at pp. 1036–1037.) Throughout her pleading, she sought various
monetary damages in specified sums, including “her ‘share of
profits’” in a home “‘in excess of $300,000,’” “‘no less than
$3,000,000, which represents 50% of the fair market value of’” a
different house, “‘at least the sum of $700,000,’” representing
certain revenue she brought to a particular company, and
$25,000 for stock in a restaurant and lounge. (Id. at p. 1037.) In
the prayer for relief, the plaintiff asked for damages “‘in a sum to
be proven at trial.’” (Ibid.)
       After the defendant’s default was entered, the plaintiff
sought and obtained a default judgment. (Sass v. Cohen, supra,
32 Cal.App.5th at pp. 1037–1038.) The defendant moved to
vacate the judgment on the grounds that the relief granted
exceeded that demanded in the operative pleading. (Id. at
p. 1038.) The trial court denied the defendant’s motion, and he
appealed. (Id. at p. 1039.)
       The Court of Appeal vacated the default judgment to the
extent it awarded compensatory damages in excess of the amount
demanded in the operative pleading. (Sass v. Cohen, supra,
32 Cal.App.5th at p. 1046.) Because “the aggregate amount of
compensatory damages demanded in” the operative pleading was
$987,500, but “[t]he default judgment awarded [her] $2,806,532
in compensatory damages plus a constructive trust,” the default
judgment exceeded the amount of compensatory damages
demanded by $1,819,032 and was void to that extent. (Ibid.)
       Our Supreme Court affirmed the appellate court judgment,
reaffirming that “in cases in which a plaintiff seeks money
damages, [Code of Civil Procedure] section 580 limits a plaintiff’s




                                 5
relief in default to the dollar amount that has been demanded in
the operative pleading.” (Sass v. Cohen (2020) 10 Cal.5th 861,
878, italics added.) In reaching this conclusion, the Supreme
Court noted that “[t]he standard forms that litigants must file for
entry or judgment of default, . . . which must be completed and
filed before default may be taken, make clear that plaintiffs are
required to state a specific dollar amount as the relief
demanded.” (Ibid.; see also National Diversified Services, Inc. v.
Bernstein (1985) 168 Cal.App.3d 410, 417–418 [a complaint’s
demand for damages in excess of $10,000 was insufficient to
enter a default judgment of over $56,000 when neither the
complaint’s prayer or allegations in the body nor the request to
enter default identified the amount of damages sought].)
       Here, plaintiff did not demand any specific dollar amount
in his complaint. Although he did allege in one paragraph that
he is owed $69,722, that allegation is insufficient in light of the
facts that (1) the complaint only seeks to quiet title and does not
plead a cause of action that would support an award of monetary
damages, (2) the prayer only requests rightful title and not any
amount of monetary damages, let alone damages in an amount to
be proven at trial, and (3) the standard form requesting entry of
defendant’s default does not specifically set forth the dollar
amount sought as damages.
       We recognize that “[v]acating the default judgment has no
necessary effect on the underlying default and simply returns the
defendant to the default status quo ante. [Citation.] Ordinarily
when a judgment is vacated on the ground [that] the damages
awarded exceeded those pled, the appropriate action is to modify
the judgment to the maximum amount warranted by the
complaint. [Citations.]” (Ostling v. Loring (1994) 27 Cal.App.4th




                                 6
1731, 1743.) Here, however, the complaint did not assert a cause
of action to support an award of damages or specify any amount
of damages; plaintiff only sought to quiet title. If plaintiff seeks
judgment on his quiet title claim, the matter must proceed in
accordance with Code of Civil Procedure section 764.010, which
mandates an evidentiary hearing even in cases of default. (See,
e.g., Bailey v. Citibank, N.A. (2021) 66 Cal.App.5th 335, 347.)
Alternatively, on remand, the trial court may give plaintiff the
option of amending his complaint to include any omitted claims
and type of relief, i.e., monetary damages, but in doing so
granting defendant a further opportunity to avoid default by
responding to the amended complaint. (Sass v. Cohen, supra,
10 Cal.5th at p. 880.)
                            DISPOSITION
       The order denying defendant’s motion to vacate the
judgment is reversed. Defendant is entitled to costs on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST

We concur:


________________________, J.
CHAVEZ


________________________, J.
HOFFSTADT




                                 7